Citation Nr: 0423050	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include whether the injuries sustained in a motor 
vehicle accident in June 1958 were incurred in the line of 
duty.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served in the Montana Army National Guard from 
April 1958 to April 1998, which included a period of active 
service from September 1959 to March 1960.  




The appellant did not have creditable periods of service in 
the Montana Army National Guard from April 1959 to June 1959 
or from April 1966 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 Administrative Decision of 
the Department of Veterans Affairs (VA) Montana Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC determined that the injuries sustained by the 
veteran in a motor vehicle accident in June 1958 were not 
incurred in the line of duty.  The veteran perfected an 
appeal as to that finding.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA) 
when he sustained injuries in a motor vehicle accident on 
June 21 or 22, 1958.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury as the result of a motor vehicle accident on 
June 21 or 22, 1958 is denied as a matter of law.  38 
U.S.C.A. §§ 101(24), (2), 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002); see also implementing regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the duty to notify, in October 1998 and 
January 2004 the M&ROC provided the appellant with letters 
that informed him of his role in the claims process and asked 
him to submit certain information.  Specifically, the M&ROC 
requested that the appellant send the M&ROC a copy of his 
orders to show what his status was with the National Guard on 
June 21 and 22, 1958, when he had his motor vehicle accident.  

In accordance with the requirements of the VCAA, the January 
2004 letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  




The foregoing letters, the January 2001 rating decision, 
October 2002 statement of the case, and March 2004 
supplemental statement of the case, informed the appellant of 
the legal requirements for the benefit sought on appeal.  The 
M&ROC also specifically requested the appellant to tell VA 
about any additional information or available evidence.  

The January 2004 letter discussed the responsibilities of the 
appellant and VA in the claims process, in compliance with 
the VCAA.  Further relevant to VA's duty to notify, the 
statement of the case issued in October 2002 provided notice 
of the pertinent regulations governing the appellant's 
service connection claim and included discussion of the 
reasons and bases for the denial of his claim.  

Additionally, in the statement of the case, the M&ROC 
informed the appellant that if he had any evidence which 
would actually confirm that he was on duty at the time of his 
accident, that evidence would be given careful consideration.  
Thus, the appellant has been afforded appropriate notice 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that such would 
aid in substantiating that appellant's claim.  As noted, the 
appellant has been given opportunity to provide information 
relevant to the basis for the denial herein, i.e., his duty 
status at the time of the injury in question.  He has not 
submitted competent evidence to refute the conclusion that he 
was not serving in the line of duty on the dates in question.  

The Board finds that the outcome of the present appeal is 
based upon application of the law regarding service 
connection to facts that are uncontrovertable.  It is the 
interpretation and application of the law to those facts that 
the appellant questions.  Essentially, the facts are not in 
dispute.  As such, additional development would not support 
the appellant's claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Since the M&ROC has provided the appellant with all required 
notice relevant to the legal basis for the denial of his 
claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 9 
Vet. App. 553, 567 (1996).


Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation not the result of misconduct.  38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  

INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2003).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  

In making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

As noted above, the facts of this case are not in dispute.  
According to the appellant's own statements (corroborated by 
other evidence in the claims file), in April 1958, he began 
an 8 year enlistment as a member of the Idaho National Guard.  
On June 7, 1958, he reported to a training location in 
McCall, Idaho for annual training (ACDUTRA) that had been 
scheduled for a 15 day period.  The appellant has stated that 
his National Guard Unit accomplished the ACDUTRA training 
objectives earlier than expected and convoyed to the home 
station in Ashton, Idaho on June 21, 1958.  They were allowed 
to leave upon their arrival.  The appellant has stated that 
he returned to his home in Ashton, Idaho, arriving in the 
afternoon hours of June 21, 1958.  

Subsequent to arriving home, the appellant and a friend 
decided to drive to Island Park, Idaho, to retrieve that 
friend's car which had been in a repair shop.  Upon arriving 
at the shop, it was determined that the friend's car was not 
ready to be picked up.  On their drive home, they stopped in 
a restaurant in West Yellowstone.  During the drive from the 
restaurant to his home, the appellant fell asleep at the 
wheel causing the vehicle to go off the road and roll over 
several times.  The appellant was taken to Ashton Memorial 
Hospital where he remained in a coma for 15 days.  

The appellant has claimed entitlement to service connection 
for residuals of the head injury that he sustained in the 
foregoing motor vehicle accident.  He states that these 
residuals include psychological and emotional damage.  

With respect to the issue of whether the accident occurred in 
the line of duty, the appellant has argued that even though 
he had returned home from ACDUTRA in the afternoon of 
Saturday, June 21, 1958, he remained under active duty orders 
through Sunday, June 22, 1958, during which time the accident 
occurred.  The appellant further argues that had he been 
allowed to recover from the rigorous training assignment 
before being released, the accident would not have happened.  
He believes that the hasty decision of the officer in charge 
to grant the early release from ACDUTRA contributed to the 
direct cause of the motor vehicle accident.  

When required to perform ACDUTRA, an individual who is 
disabled from an injury while proceeding directly to or 
returning directly from such ACDUTRA is deemed to be on 
active duty at the time of the injury.  38 C.F.R. § 3.36(e).  

By the appellant's own admission, his National Guard unit had 
accomplished their ACDUTRA training at some point on June 21, 
1958, and he had returned home from such ACDUTRA by the 
afternoon of June 21, 1958.  By any interpretation, the 
appellant had ceased to perform his ACDUTRA and had safely 
returned home as of that moment.  Upon reaching his home in 
Ashton, Idaho in the afternoon of June 21, 1958, the 
appellant had ceased to be in travel status, and therefore, 
he ceased to be on active duty for training.  By his own 
account, as corroborated by his companion, the motor vehicle 
accident did not occur while he was returning directly from a 
period of ACDUTRA.  Rather, the event occurred several hours 
after he had reported home, and after he was no longer 
considered to be on ACDUTRA and while he was engaged in a 
personal pursuit.  

There is some discrepancy in the claims file as to whether 
the accident had occurred just prior to midnight on June 21, 
1958, or in the early morning hours of June 22, 1958.  This 
discrepancy, however, is of no consequence to the disposition 
of this case.  The appellant's period of ACDUTRA, as well as 
his travel status for that period, had ended upon his return 
home.  By the same token, the appellant's duty orders are of 
no consequence.  


In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the CAVC 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the appellant lacks legal entitlement to 
service connection for residuals of a head injury, since the 
motor vehicle accident in which the head injury occurred did 
not happen in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.6(e).  

Finally, the appellant has asserted that the National Guard 
should be held responsible because the officer in charge of 
his National Guard Unit had acted improperly by allowing the 
Unit to return home early, and that this "inexcusable 
decision" contributed to the direct cause of his motor 
vehicle accident.  This assertion appears to be consistent 
with a tort claim against a Federal and/or State Government 
for negligence on the part of one of its employees.  The 
appellant is advised that the Board is without jurisdiction 
to consider such a claim.  38 U.S.C.A. § 7104 (West 2002).  


ORDER

Injuries sustained in a motor vehicle accident in June 1958 
were not incurred in the line of duty, and entitlement to 
service connection for residuals of a head injury is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



